On Petition for Rehearing
PER CURIAM.
The appellees have filed a petition for rehearing which does not comply with the rules of this court and appellants have moved to strike that petition. While it is difficult to understand the failure of government counsel to follow the rules, the motion to strike is denied and the petition is ordered filed.
This case involves the administrative cancellation of an oil and gas lease for fraud by lessees in procurement. The comments of counsel relating to the authority of the Secretary to cancel for administrative errors or for breaches of lease provisions are beside the point and merit no consideration. We adhere to our view that the Secretary and the defendant officials are without authority to cancel an oil and gas lease for fraud of a lessee precedent to lease issuance.
The request for hearing before the court en banc and the petition for rehearing are denied.